Name: Commission Regulation (EEC) No 318/89 of 9 February 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 2 . 89 Official Journal of the European Communities No L 41 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 318/89 of 9 February 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (s), as last amended by Regulation (EEC) No 3521 /88 , and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 (6), as last amended by Regulation (EEC) No 271 /89 (7); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 1 to 7 February 1989 for the Italian lira and the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Italy and Spain, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column 'Italy' in Parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto . 2 . The column 'Spain' in Parts 1 , 3 , 4 , 5 , 6, 7 and 8 of Annex I is replaced by that given in Annex I hereto . 3 . Annexes II, III and IV are replaced by Annexes II, III and IV hereto. Article 2 This Regulation 'shall enter into force on 13 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1989 . For the Commission Ray MAC SHARRY Memberofthe Commission (') OJ No L 164, 24 . 6. 1985, p . 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . O OJ No L 310, 21 . 11 . 1985, p . 4 . O OJ No L 307, 12 . 11 . 1988, p. 28 . (5 ) OJ No L 310, 21 . 11 . 1985, p . 22 . (*) OJ No L 364, 30. 12 . 1988 , p. 1 . O OJ No L 34 , 6 . 2 . 1989, p. 1 . Official Journal of the European Communities 13 . 2 . 89No L 41 /2 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain ¢ Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0709 90 60 0712 90 19 100110 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 . 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 11-1 11-1 11-2 11-3 11-3 11-1 11-1 7285 7286 7287 7288 7289 7285 7286 1 075,04 1 075,04 1 329,46 1 329,46 1 075,04 1 075,04 975,69 965,58 965,58 926,96 926,96 1 075,04 1 075,04 965,58 965,58 1 306,90 1 167,81 1 505,06 483,77 984,89 945,50 984,89 984,89 1 664,81 1 411,46 1 297,74 1 558,81 1 511,86 1 558,81 1 096,54 995,20 1 351,82 984,89 984,89 1 096,54 995,20 984,89 - 1 000 kg - \ 5 699 5 699 8 776 8 776 5 699 5 699 5414 5414 5 414 5 197 5 197 5 699 5 699 5 414 5414 6 909 16 510 7 978 2 565 5 522 5 301 5 522 5 522 1 1 490 7 462 7 276 8 263 8 015 8 263 5 813 5 522 7 580 5 522 5 522 5 813 5 522 5 522 13 . 2 . 89 Official Journal of the European Communities No L 41 /3 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc  1 000 kg  945,50 5 301 1 096,54 5 813 984,89 5 52211-1 11-1 7285 7286 984,89 5 522 984,89 5 522 1 351,82 7 580 945,50 5 301 1 668,53 9 355 1 096,54 5 813 995,20 5 522 1 182,55 6 269 984,89 5 52211-1 11-1 7285 7286 984,89 5 522 984,89 5 522 1 351,82 7 580 1 544,93 8 662 984,89 5 522 945,50 5 301 1 297,74 7 276 945,50 5 301 945,50 5 301 1 096,54 5 813 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1 104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 096,54 5 813 1 096,54 5 813 984,89 5 522 984,89 5 522 1 096,54 5 813 995,20 5 522 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 7290 7291 7292 7293 7290 7291 7292 7293 984,89 5 522 984,89 5 522 1 096,54 5 813 995,20 5 522 1 096,54 5 813 995,20 5 522 984,89 '5 52211-1 11-1 7285 7286 984,89 5 522 806,32 4 274 322,51 1 710 1 913,58 10 144 1 429,81 7 580 1 718,74 - 9 637 1 284,23 7 201 1 496,65 8 392 1 740,20 9 22511-5 11-5 7294 7?95 O C) 1 740,20 9 225 No L 41 /4 Official Journal of the European Communities 13 . 2 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc £ i nnn 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 23-1 23-1 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 C) O C) O (') C) 0 0 2)C) 2)(J ) 2)0 2)(5) 2)0 2)0 2)(3 ) 2)0 2)0 2)0 2)0 2)(J) 2)C) 2)C) 2)(}) 2)(3 ) 2)0 1 574,41 1 574,41 1 574,41 1 574,41 1 574,41 1 574,41 1 574,41 1 574,41 2 368,32 2 054,04 1 574,41 1 574,41 1 574,41 2 147,88 1 501,43 1 574,41 436,19 903,54 436,19 903,54 436,19 934,70 436,19 934,70 2 085,32 129,01 1 594,42 3 188,84 395.42 790.83 2 627,28 5 254,56 129,01 1 723,43 3 317,85 129,01 524.43 919.84 129,01 2 756,29 8 346 8 346 8 346 8 346 8 346 8 346 8 346 8 346 12 555 10 889 8 346 8 346 8 346 11 386 7 959 8 346 2 354 4 875 2 354 4 875 2 354 5 044 2 354 5 044 11 054 684 3315 6 630 822 1 644 5 463 10 926 684 3 999 7314 684 1 506 2 328 684 6 147 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 13 . 2 . 89 No L 41 /5Official Journal of the European Communities Positive Negative Portugal CN-code Table additionalcode ^otes United Kingdom Germany DM Nether ­ lands F1 Spain Pta Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc  1 000 kg  2309 10 13 2309 10 31 2309 10 33 23-8 7631 OO 5 383,57 23-3 7624 O  23-3 7691 O 408,52 23-9 7541 OO  23-9 7542 OO 1 594,42 23-9 7543 OO 3 188,84 23-9 7544 OO  23-9 7545 'OO 395,42 23-9 7546 OO 790,83 23-9 7547 OO .  23-9 7548 OO 2 627,28 23-9 7549 OO 5 254,56 23-9 7645 OO 408,52 23-9 7646 OO 2 002,94 23-9 7647 OO 3 597,36 23-9 7648 OO 408,52 23-9 7649 OO 803,94 23-9 7650 OO 1 199,35 23-9 7651 OO 408,52 23-9 7652 OO 3 035,80 23-9 7653 OO 5 663,08 23-4 7624 o  23-4 7692 o 806,28 23-10 7541 OO  23-10 7542 OO 1 594,42 23-10 7543 OO 3 188,84 23-10 7544 (2X'  23-10 7545 OO 395,42 23-10 7546 OO 790,83 23-10 7547 OO  23-10 7548 OO 2 627,28 23-10 7549 OO 5 254,56 23-10 7654 OO 806,28 23-10 7655 OO 2 400,70 23-10 7656 OO I 3 995,12 23-10 7657 OO I 806,28 23-10 7658 OO 1 201,70 23-10 7659 OO 1 597,11 23-10 7660 OO 806,28 23-10 7661 OO 3 433,56 23-10 7662 OO 6 060,84 23-5 7624 O  23-5 7693 o \ 129,01 23-11 7541 OO  23-11 7542 OO 1 594,42 2309 10 51 2309 10 53 11 610 2 166 3315 6 630 822 1 644 5 463 10 926 2 166 5 481 8 796 2 166 2 988 3 810 2 166 7 629 13 092 4 274 3315 6 630 822 1 644 5 463 10 926 4 274 7 589 10 904 4 274 5 096 5918 4 274 9 737 15 200 684 3315 2309 90 31 2309 90 33 No L 41 /6 Official Journal of the European Communities 13 . 2 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  1 000 kg  2309 90 33 2309 90 41 2309 90 43 23-11 7543 OO 3 188,84 6 630 23-11 7544 00   23-11 7545 OO 395,42 822 23-11 7546 OO 790,83 1 644 23-11 7547 OO   23-11 7548 OO 2 627,28 5 463 23-11 7549 OO 5 254,56 10 926 23-11 7663 OO 129,01 684 23-11 7664 OO 1 723,43 3 999 23-11 7665 OO 3 317,85 7314 23-11 7666 oo 129,01 684 23-11 7667 OO 524,43 1.506 23-11 7668 OO 919,84 2 328 23-11 7669 oo 129,01 684 23-11 7670 OO 2 756,29 6 147 23-11 7671 OO 5 383,57 11 610 23-6 7624 0   23-6 7694 0 408,52 . 2 166 23-12 7541 OO   23-12 7542 OO 1 594,42 3 315 23-12 7543 OO 3 188,84 6 630 23-12 7544 OO   23-12 7545 OO 395,42 822 23-12 7546 OO 790,83 1 644 23-12 7547 OO   ' 23-12 7548 OO 2 627,28 5 463 23-12 7549 OO 5 254,56 10 926 23-12 7672 OO 408,52 2 166 23-12 7673 OO 2 002,94 5 481 23-12 7674 OO 3 597,36 8 796 23-12 7675 (2X'r 408,52 2 166 23-12 7676 OO 803,94 2 988 23-12 7677 1 199,35 3 810 23-12 7678 OO 408,52 2 166 23-12 7679 OO 3 035,80 7 629 23-12 7680 OO 5 663,08 13 092 23-7 7624 0 I- 23-7 7695 0 806,28 4 274 23-13 7541 OO  23-13 7542 OO 1 594,42 3 315 23-13 7543 OO 3 188,84 6 630 23-13 7544 OO   23-13 7545 OO 395,42 822 23-13 7546 OO 790,83 1 644 23-13 7547 OO   ¢ 2309 90 51 2309 90 53 13 . 2 . 89 Official Journal of the European Communities No L 41 /7 Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN-code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1DM Pta £ Esc  1 000 kg  2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 J)(3 2)C J)(J J)C J)C 2)(5 ')(&gt; 2)(5 2)C J)C J)C 2 627,28 5 463 5 254,56 10 926 806,28 4 274 2 400,70 7 589 3 995,12 10 904 806,28 4 274 1 201,70 5 096 1 597,11 5918 806,28 4 274 3 433,56 9 737 6 060,84 15 200 ( 1 ) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . (3 ) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code . No L 41 /8 Official Journal of the European Communities 13 . 2 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Ireland CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/  Luxem ­ bourg Denmark Italy France Greece Portugal DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir EscFl  100 kg live weight  o O O - C)  100 kg net weight - 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 O 1 150,78 1 150,78 1 150,78 1 150,78 1 150,78 2 186,49 2 186,49 2 186,49 2 186,49 1 749,19 1 749,19 2 623,79 2 623,79 1 749,19 2 992,04 1 944,82 1 944,82 311,17 311,17 1 555,86 486,21 486,21 2 431,03 1 555,86 2 431,03 2 431,03 486,21 2 431,03 2 992,04 2 431,03 1 749,19 -2 497,20 2 497,20 2 497,20 2 497,20 1 496,02 1 001,18 1 001,18 8 177 8 177 8 177 8 177 8 177 t 15 536 15 536 15 536 15 536 12 429 12 429 18 644 18 644 12 429 21 260 13 819 13 819 2211 2211 11 055 3 455 3 455 17 274 11 055 17 274 17 274 3 455 17 274 21 260 17 274 12 429 17 744 17 744 17 744 17 744 10 630 7 114 7 114 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O OO o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 13 . 2 . 89 Official Journal of the European Communities No L 41 /9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (') The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 41 / 10 Official Journal of the European Communities 13 . 2 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I || Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr &lt; Lit FF Dr £ Irl Esc ||||II  100 pieces I 0105 11 00 II 8,39 0105 19 10 IIII 24,49 0105 19 90 8,39  100 kg  - 0105 91 00 IlIlIl 36,86 \ 0105 99 10 IlIIIl 59,31 \ 0105 99 20 Il ' 56,23 0105 99 30 IlIl 40,09 0105 99 50 IIIlIl 58,61 \ ¢ 0207 10 11 ||\ 46,31 0207 10 15 ||l 52,66 0207 10 19 \ l . 57,37 0207 10 31 I 57,27 0207 10 39 62,77 - 0207 10 51 69,79 \ 0207 10 55 Il 84,74 0207 10 59 I \ 94,15 0207 10 71 I 80,33 \ 0207 10 79 \ 87,84 0207 10 90 IlIIIl 83,73 0207 21 10 IlII 52,66 0207 21 90 II 57,37 \ 0207 22 10 IIIIIl 57,27 \ 0207 22 90 IIIl 62,77 \ 0207 23 11 Il 84,74 \ 0207 23 19 Il\ \ 94,15 l 0207 23 51 IlI 80,33 0207 23 59 l l 87,84 \ 0207 23 90 \ 83,73 0207 39 1 1 l 154,79 0207 39 13 \ 63,11 0207 39 15 47,61 0207 39 17 I 32,96 0207 39 21 \ I 86,88 0207 39 23 \ \ 81,62 0207 39 25 \ 146,49 \ 0207 39 27 \ 32,96 - 0207 39 31 I l 120,26 0207 39 33 I 69,05 13 . 2 . 89 Official Journal of the European Communities 1 No L 41 / 11 Positive Negative CN-code Additionalcode Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal Table Notes Belgium/ Luxem ­ bourg DM Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Ir EscF1  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 . 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207.42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 47.61 32,96 91.62 42.95 77,31 146,49 . 32.96 184,47 154.79 103,57 96.63 92,11 47.61 32,96 131,76 86,88 127,37 81.62 120.80 146,49 32,96 154,79 63,11 47.61 32,96 "86,88 81.62 146,49 32,96 120,26 69,05 47.61 32,96 91.62 42.95 77,31 146,49 32.96 184,47 154,79 103,57 96.63 92,11 47,61 32,96 No L 41 / 12 Official Journal of the European Communities 13 . 2 . 89 Positive Negative Denmark France Greece Ireland CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  131,76 86,88 127,37 81,62 120,80 146,49 32,96 73,25  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 17,49 5,99  100 kg  52,84 247,28 107,79 115,19 238,83 61,29 114,53 161,14 154,48 161,14 214,52 29,06 214,52 29,06 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 13 . 2 . 89 Official Journal of the European Communities No L 41 / 13 . PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Negative Denmark Italy France Greece Ireland PortugalUnited Kingdom Belgium/. Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg ­ a + e 2 731 1713 423 2 731 d + f d + f a + c 713 a + c a + c a + c a + c a + c + f I Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta 0401 04-1 7058 I a+ e 0402 10 11 IIIIllI 1 706,13 0402 10 19 04-3 7059 ll  04-3 7074 ll 822,35 04-3 7078 ll  04-3 7079 llI 1 706,13 0402 10 91 04-4 7089 II\ d + f 0402 10 99 04-4 7089 ll d + f 0402 21 11 04-2 7744 \ a + c 0402 21 17 04-6 7098 \  . l 04-6 7099 \ 822,35 04-6 7114 \ I a + c 0402 21 19 04-2 7744 l I a + c 0402 21 91 04-2 7744 l a + c 0402 21 99 04-2 7744 l a + c 0402 29 04-2 7744 \ a + c+ f 0402 91 04-2 7744 \ a + c 0402 99 04-2 7744 l | a + c+ f 0403 10 11 04-2 7744 \ \ a+c 0403 10 13 04-2 7744 \ a + c 0403 10 19 04-2 7744 l a + c 0403 10 31 04-2 7744 l a + c + f 0403 10 33 04-2 7744 l a + c + f 0403 10 39 04-2 7744 l a + c + f 0403 90 1 1 04-5 7093 l  04-5 7094 \ 822,35 04-5 7097 \ 1 706,13 0403 90 13 04-6 7098 l  04-6 7099 l  822,35 04-6 7114 \ I a + c 0403 90 19 04-2 7744 \ a + c 0403 90 31 04-4 .7089 \ d + f 0403 90 33 04-2 7744 l a + c + f 0403 90 39 04-2 7744 l a + c + f 0403 90 51 04-2 7744 l a + c 0403 90 53 04-2 7744, l a + c 0403 90 59 04-2 7744 l a + c 0403 90 61 ' 04-2 7744 l a + c + f 0403 90 63 04-2 7744 I a + c+ f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 1 713 2 731 1 713 a + c a + c d+f a + c + f a + c + f a + c a + c a + c a+ c + f a + c + f No L 41 / 14 Official Journal of the European Communities 13 . 2 . 89 Positive Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ire and Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lt FF Dr £ Ir EscDM Fl Pta £  100 kg  a + C + f a-f c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 0403 90 69 0404 90 11 . 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 a + c+f a + c a + c a + c a + c a + c a + c a + c + f a + c+f a + c + f a + c + f a + c + f a + c + f 744,18 762,78 1 126,25 1 154,41 1 311,05 1 151 1 180 2 345 2 404 2 724 2 792 3 181 3 261 138 141 4 795 4 915 1 343,83  1 306,21 1 338,87 66,18 67,83 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 77d \ 2 497,24 2 559,67 b x coef b x coef b x coef b x coef b x coef b x coef b X coef b x coef b b x coef b 66,18 67,83 75,42 77,30 b x coef b x coef 138 141 157 161 b x coef b x coef b x coef b x coef 13 . 2 . 89 Official Journal of the European Communities No L 41 / 15 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 100 kg  Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 0405 04-7 7754 1 168,71 04-7 7755 l 1 197,92 0406 10 10 04-8 7226 \  04-8 7227 I &gt; 2 204,28 I 04-8 7228 \ 2 368,59 04-8 7229 I 1 515,45 04-8 7230 \ 1 859,57 04-8 7231 \ 688,84 04-8 7232 \ 1 947,44 0406 10 90 04-8 7226 \  04-8 7228 l 2 368,59 04-8 7230 \ 1 859,57 04-8 7232 \ 947,44 0406 20 10 \  0406 20 90 04-9 7233 2 368,59 I 04-9 7234 \ 3 243,99 0406 30 10 .04-10 7235 \  04-10 7236 I 849,60 04-10 7237 I 1 243,13 04-10 7238 \ 1 804,71 04-10 7239 \ 2 140,20 0406 30 31 04-10 7235 \  04-10 7236 I 849,60 04-10 7237 l 1 243,13 04-10 7238 \ 1 804,71 0406 30 39 04-10 7235 \ I  I 04-10 7238 l 1 804,71 04-10 7239 l 2 140,20 0406 30 90 I I \ 2 140,20 0406 40 00 04-11 7240 \  04-11 7241 \ 2 223,45 0406 90 11 04-12 7242 1 859,57 04-12 7243  04-12 7244 III 2 204,28 04-12 7245 \ 2 368,59 04-12 7246 1 515,45 04-12 7247 I 1 859,57 0406 90 13 04-13 7248  04-13 ' 7250 2 768,61 0406 90 15 04-13 7248  04-13 7250 2 768,61 0406 90 17 04-13 7248 II  04-13 7249 I 1 859,57 04-13 7250 Il 2 768,61 0406 90 19 \\IIII\  2 033 2 084 3 396 3 978 2 335 3 114 1 061 1 580 3 978 3 114 1 580 3 978 5 372 1 432 2 102 3 061 3 631 1 432 2 102 3 061 3 061 3 631 3 631 3 778 3 114 3 396 3 978 2 335 3 114 4 658 4 658 3 114 4 658 No L 41 / 16 Official Journal of the European Communities 13 . 2 . 89 Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs £ Ir Esc £ Dkr Lit FF Dr  100 kg  4 278 3 396 3 978 2 335 3 114 3 396 3 978 2 335 3 114 3 396 3 978 2 335 3 114 I Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain . Pta 0406 90 21 04-14 7251 04-14 7252 ||\ 2 521,97 0406 90 23 04-15 7254 I-I  04-15 7255 ll 2 204,28 04-15 7256 II 2 368,59 04-15 7257 ll 1 515,45 04-15 7258 ll 1 859,57 0406 90 25 04-15 7254 II  04-15 7255 Il 2 204,28 04-15 7256 ll 2 368,59 04-15 7257 II\ 1 515,45 04-15 7258 l - 1 859,57 0406 90 27 04-15 7254 II  04-15 7255 \ 2 204,28 04-15 7256 \ 2 368,59 04-15 7257 \ 1 515,45 04-15 7258 \ 1 859,57 0406 90 29 04-15 7253 \  .I 04-15 7254 I r 04-15 7255 l 2 204,28 04-15 7256 l 2 368,59 \ 04-15 7257 \ 1 515,45 04-15 7258 l 1 859,57 0406 90 31 04-15 7253 \  l 04-15 7254 \ - 04-15 7255 \ 2 204,28 04-15 7256 \ 2 368,59 04-15 7257 I 1 515,45 04-15 7258 \ 1 859,57 0406 90 33 04-15 7253 \  04-15 7254 \  04-15 7255 \ I 2 204,28 04-15 7256 \ I 2 368,59 04-15 7257 \ 1 515,45 04-15 7258 I 1 859,57 0406 90 35 04-16 7259 \  04-16 7274 I 2 204,28 04-16 7277 l 2 368,59 04-16 7278 \ 1 515,45 04-16 7279 l 1 859,57 0406 90 37 04-16 7259 1  04-16 7274 2 204,28 l 04-16 7277 2 368,59 04-16 7278 1 515,45 04-16 7279 1 859,57 3 396 3 978 2 335 3 114 3 396 3 978 2 335 3 114 3 396 3 978 2 335 3 114 3 396 3 978 2 335 3 114 3 396 3 978 2 335 3 114 13 . 2 . 89 Official Journal of the European Communities No L 41 / 17 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit ¢ FF Dr £ IrlDM Fl Pta £ Esc  100 kg - 2 204,28 2 368,59 1 515,45 1 859,57 3 396 3 978 2 335 3 114 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04.15 04-15 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 2 204,28 2 368,59 1 515,45 1 859,57 3 396 3 978 2 335 3 114 3 243,99 5 372 2 204,28 2 368,59 1 515,45 1 859,57 3 396 3 978 2 335 3 114 2 204,28 2 368,59 1 515,45 1 859,57 3 396 3 978 2 335 3 114 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 2 204,28 2 368,59 1 515,45 1 859,57 3 396 3 978 2 335 3 114 04-8 04-8 04-8 04-8 04-8 34-16 34-16 34-16 34-16 34-16 34-16 34-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 2 204,28 2 368,59 1 515,45 1 859,57 3 396 3 978 2 335 3 114 2 204,28 2 368,59 1.515,45 1 859,57 3 396 3 978 2 335 3 114 2 204,28 2 368,59 1 515,45 1 859,57 3 396 3 978 2 335 3.114 No L 41 / 18 Official Journal of the European Communities 13 . 2 . 89 Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  3 396 3 978 2 335 3 114 Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 0406 90 85 04-16 7259 04-16 7274 I 2 204,28 04-16 7277 I 2 368,59 04-16 7278 ¢ 1 515,45 I 04-16 7279 1 859,57 0406 90 89 04-15 7253  I 04-15 7254 l  04-15 7255 l 2 204,28 04-15 7256 l 2 368,59 04-15 7257 ' l 1 515,45 \ 04-15 7258 l 1 859,57 0406 90 91 04-8 7226 l  04-8 7231 l 688,84 04-8 7232 \ 947,44 0406 90 93 04-8 7226 l  04-8 7231 l 688,84 04-8 7232 l 947,44 0406 90 97 04-8 7226 \  04-8 7228 \ 2 368,59 04-8 7230 \ 1 859,57 04-8 7232 \ 947,44 0406 90 99 04-8 7226 \  04-8 7228 \ 2 368,59 04-8 7230 1 859,57 04-8 7232 947,44 2309 10 15 23-14 7553 \ 159,44 23-14 7554 318,88 23-14 7555 478,33 23-14 7556 597,91 23-14 7557 \ 669,66 23-14 7558 \ 717,49 23-14 7559 \ 39,54 23-14 7569 79,08 23-14 7573 118,62 23-14 7574 \ 148,28 23-14 7577 \ 166,07 23-14 7578 177,94 23-14 7579 \ 262,73 23-14 7580 525,46 23-14 7581 \ 788,18 23-14 7582 I 985,23 23-14 7583 1 103,46 23-14 7584 I 1 182,28 2309 10 19 23-14 7553 \ 159,44 23-14. 7554 l 318,88 3 396 -3 978 2 335 3 114 1 061 1 580 1 061 1 580 3 978 3 114 1 580 3 978 3 114 1 580 332 663 995 1 243 1 392 1 492 82 164 247 308 345 370 546 1 093 1 639 2 049 2 294 2 458 332 663 13 . 2 . 89 Official Journal of the European Communities No L 41 / 19 Negative. Denmark France Greece Ire and CN-code United Kingdom Belgium/ Luxem ­ bourg Italy Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 00 kg ¢ 2309 10 19 2309 10 39 \ Positive Table " Additionalcode Notes Germany DM Nether ­ lands Fl ¢ Spain Pta 23-14 7555 \ 478,33 23-14 7556 \ 597,91 23-14 7557 \ I 669,66 -23-14 7558 \ 717,49 23-14 7559 \ 39,54 23-14 7569 \ 79,08 23-14 7573 \ 118,62 23-14 7574 \ 148,28 23-14 7577 \ 166,07 23-14 7578 I 177,94 23-14 7579 \ 262,73 23-14 7580 \ 525,46 23-14 7581 \ I 788,18 23-14 7582 \ \ 985,23 23-14 7583 \ 1 103,46 23-14 7584 \ 1 182,28 23-14 7553 \ 159,44 23-14 7554 \ 318,88 23-14 7555 \ 478,33 23-14 7556 \ 597,91 23-14 7557 669,66 23-14 7558 717,49 23-14 7559 \ 39,54 23-14 7569 \ 79,08 23-14 7573 \ 118,62 23-14 . 7574 \ 148,28 23-14 7577 166,07 23-14 7578 II 177,94 23-14 7579 262,73 23-14 7580 525,46 23-14 7581 788,18 23-14 7582 985,23 23-14 7583 1 103,46 23-14 7584 1 182,28 23-14 7553 I 159,44 23-14 7554 318,88 23-14 7555 ll 478,33 23-14 7556 Il 597,91 23-14 7557 Il 669,66 23-14 7558 II 717,49 23-14 7559 Il 39,54 23-14 7569 79,08 23-14 7573 II i 118,62 23-14 7574 148,28 23-14 7577 II 166,07 995 1 243 1 392 1 492 82 164 247 308 345 370 546 1 093 1 639 2 049 2 294 2 458 332 663 995 1 243 1 392 1 492 82 164 247 308 345 370 - 546 1 093 1 639 2 049 2 294 2 458 332 663 995 1 243 1 392 1 492 82 164 247 308 345 2309 10 59 No L 41 /20 Official Journal of the European Communities 13 . 2 . 89 Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg - 2309 10 59 2309 10 70 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 ' 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 177,94 370 262,73 546 525,46 1 093 788,18 1 639 985,23 2 049 1 103,46 2 294 1 182,28 2 458 159,44 332 318,88 663 478,33 995 597,91 1 243 669,66 1 392 717,49 1 492 39,54 82 79,08 164 118,62 247 148,28 308 166,07 345 177,94 370 262,73 546 525,46 1 093 788,18 1 639 985,23 2 049 1 103,46 2 294 1 182,28 2 458 159,44 332 318,88 663 478,33 995 597,91 1 243 669,66 1 392 717,49 1 492 . 39,54 82 79,08 164 118,62 247 148,28 308 166,07 345 177,94 370 262,73 546 525,46 1 093 788,18 1 639 985,23 2 049 1 103,46 2 294 1 182,28 2 458 159,44 332 318,88 663 2309 90 35 2309 90 39 13 . 2 . 89 Official Journal of the European Communities No L 41 /21 Negative Denmark CN-code United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  2309 90 39 2309 90 49 \ Positive Table Additionalcode Notes Germany DM Nether ­ lands Fl " Spain Pta 23-R 7555 478,33 23-14 7556 l 597,91 23-14 7557 \ 669,66 23-14 7558 717,49 23-14 7559 39,54 23-14 7569 79,08 23-14 7573 l 118,62 23-14 7574 148,28 23-14 7577 166,07 23-14 7578 177,94 23-14 7579 \ 262,73 23-14 7580 \ 525,46 23-14 7581 l 788,18 23-14 7582 \ 985,23 23-14 7583 1 103,46 23-14 7584 l 1 182,28 23-14 7553 159,44 23-14 7554 318,88 23-14 7555 \ 478,33 23-14 7556 \ 597,91 23-14 7557 \ 669,66 23-14 7558 l 717,49 23-14 7559 l 39,54 23-14 7569 \ 79,08 23-14 7573 l 118,62 23-14 7574 \ 148,28 23-14 7577 l 166,07 23-14 7578 \ 177,94 23-14 7579 \ 262,73 23-14 7580 \ 525,46 23-14 7581 \ 788,18 23-14 7582 \ 985,23 23-14 7583 \ 1 103,46 23-14 7584 l 1 182,28 23-14 7553 l 159,44 23-14 7554 \ 318,88 23-14 7555 \ 478,33 23-14 7556 \ " 597,91 23-14 7557 l 669,66 23-14 7558 717,49 23-14 7559 \ 39,54 23-14 7569 \ - 79,08 23-14 7573 II 118,62 23-14 7574 \\ 148,28 t 23-14 7577 II 166,07 ¢ 995 1 243 1 392 1 492 82 164 247 308 345 370 546 1 093" 1 639 2 049 2 294 2 458 332 663 995 1 243 1 392 1 492 82 164 247 308 345 370 546 1 093 1 639 2 049 2 294 2 458 332 663 995 1 243 1 392 1 492 82 164 247 308 345 2309 90 59 No L 41 /22 Official Journal of the European Communities 13 . 2 . 89 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || \ II  100 kg  I I 2309 90 59 23-14 7578 Il 177,94 \ 370 23-14 7579 II 262,73 546 23-14 7580 Il 525,46 1 093 l 23-14 7581 I 788,18 1 639 23-14 7582 ' ll 985,23 2 049 23-14 7583 ll 1 103,46 2 294 23-14 7584 1 182,28 2 458 2309 90 70 23-14 7553 159,44 332 I 23-14 7554 ll 318,88 663 23-14 7555 \ I 478,33 995 23-14 7556 l 597,91 1 243 23-14 7557 \ 669,66 1 392 23-14 7558 \ 717,49 1 492 23-14 7559 \ 39,54 82 23-14 7569 l I 79,08 164 23-14 7573 l 118,62 \ 247 23-14 7574 l 148,28 308 23-14 7577 \ 166,07 345 23-14 7578 \ 177,94 370 \ 23-14 7579 \ 262,73 " 546 \ 23-14 7580 l 525,46 1 093 23-14 7581 \ 788,18 \ 1 639 23-14 7582 l 985,23 2 049 23-14 7583 \ 1 103,46 2 294 \ 23-14 7584 I 1 182,28 \ 2 458 \  % milk fat/ 100 kg product  54 59 a b 28,122 30,568 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product - C 15,154 23  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 17,061 27  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 1,378 2 ¢ % sucrose/ 100 kg product - f 4,293 10 Annex For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 13 . 2 . 89 Official Journal of the European Communities No L 41 /23 PART 6 SECTOR WINE Monetary compensatory amounts \ I Positive Negative CN-code Table Additionalcode Notes Germany' DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr . Italy Lit France FF Greece Dr Ireland £ Irl Portugal ¢ Esc 2204 21 25 22-5 7431 o 66,71 &lt;" I l 22-5 7432 (2) 66,71 22-5 7434 o 2,91 l 22-5 7587 66,71 22-5 7588 o 2,91 2204 21 29 22-6 7438 (2) 46,77 l 22-6 7439 o 46,77 22-6 7441 2,91 I 22-6 7589 0 46,77 22-6 7590 o 2,91 2204 21 35 22-8 7449 0 66,71 . 22-8 7451 C) 2,91 22-8 7591 o 66,71 I 22-8 7592 o 2,91 2204 21 39 22-9 7455 0 46,77 22-9 7457 A ' 2,91 l 22-9 7593 (2) 46,77 22-9 7594 (') 2,91 I 2204 29 10 22-3 7426 C) 2,91 2204 29 25 22-11 7478 (2) 66,71 I 22-11 7479 o 66,71 I 22-11 7480 0 66,71 22-11 7481 0 66,71 \ 22-11 7483 C) 2,91 22-11 7595 0 66,71 22-11 7596 C) 2,91 - 2204 29 29 22-12 7487 o 46,77 l 22-12 7488 o 46,77 ' 22-12 7490 O 2,91 22-12 7597 0 46,77 22-12 7598 o 2,91 2204 29 35 22-14 7498 (2) I 66,71 22-14 7499 (2) 66,71 22-14 7518 C) 2,91 22-14 7599 (2) ' 66,71 - No L 41 /24 Official Journal of the European Communities 13 . 2 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 0 \ 2,91 \ \ \ 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 ( 2) o (2) (') 46,77 2,91 46,77 2,91 (') % vol/hl O HI 13 . 2 . 89 Official Journal of the European Communities No L 41 /25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ire and Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  C) O 0) C) 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 O  100 kg of dry matter  ¢ °/o sucrose content and 100 kg net   100 kg of dry matter  ¢ % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 '7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O O 363,03 363,03 363,03 363,03 363,03 363,03 363,03 363,03 429,29 429,29 429,29 373,59 373,59 373,59 4,293 4,293 4,293 373,59 4,293 4,293 4,293 4,293 4,293 4,293 4,293 373,59 4,293 4,293 4,293 795 795 795 795 795 795 795 795 953 953 953 953 953 953 9,53 9,53 9,53 953 9,53 9,53 9,53 9,53 9,53 9,53 9,53 953 9,53 9,53 9,53 1702 90 30 1702 90 60 3 5 J 3 3 ¢i 3 1702 90 71 1702 90 90 2106 90 30  100 kg of dry matter   % sucrose content and 100 kg net - 2106 90 59 0 O O No L 41 /26 Official Journal of the European Communities 13 . 2 . 89 ( l ) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (l) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 13 . 2 . 89 Official Journal of the European Communities No L 41 /27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  \ |||1 Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 0403 10 51 \ 1 535,52 0403 10 53 I \ \ 1 667,31 0403 10 59 I \ 2 211,44 0403 10 91 I \  0403 10 93 \  0403 10 99 I \ l  0403 90 71 \ \ l 1 535,52 0403 90 73 \ \ 1 667,31 0403 90 7? I I \ 2 211,44 0403 90 91 I I l  0403 90 93 I I l  0403 90 99 \ \ \  1517 10 10 I l  1517 90 10 I I l  1704 10 11 \ \ l  1704 10 19 \ \  1704 10 91 \ \  1704 10 99 ' \  1704 90 51 17-1 \ 1704 90 55 17-4 \ 1704 90 61 17-4 * \ 1704 90 65 17-4 $ l 1704 90 71 - 17-4 # l 1704 90 75 17-1 * l I 1704 90 81 17-2 a ­ \ 17-2 7632 \  1704 90 99 17-3 * I \ 17-3 7632 \  1806 20.10 18-1 * \ 1806 20 30 18-1 II 1806 20 50 18-1 * II 1806 20 70 18-1 Sfr 1806 20 90 18-2 X&gt; 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-4 1806 90 11 18-4 * I 1806 90 19 18-1 * 1806 90 31 18-1 3 ­ I I No L 41 /28 Official Journal of the European Communities 13 . 2 . 89 Positive Negative Germany Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 9050 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 6585 7585 6586 7586 660,83 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 2905 44 1 1 13 . 2 . 89 Official Journal of the European Communities No L 41 /29 Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  I Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 2905 44 19 I 2905 44 91 I I  2905 44 99 I \ 494,54 3505 10 10 \ \  3505 10 90 \ I \  3823 60 11 \ I \  3823 60 19 \ III  3823 60 91 ||\  3823 60 99 ||l 494,54  \ 7001 l   \ 7002 l I   \ 7003 l   7004 l I   7005 l   " 7006 \   7007 l   7008 l   \ 7009 l   \ 7010 l   \ 7011 .   \ 7012 l   7013 \   7015 \   7016 \   7017 \   7020   7021   7022 l .   7023 \   7024 \ 574,29  ' \ 7025 \  . . .  \ 7026' -  -i ­ 7027 \   7028 l 508,68  4 7029 \ 616,87  7030 \   \ 7031 \   \ 7032 l 479,77  \ 7033 l 557,04  7035 l   7036 l   \ 7037 l 532,03  7040 \ 644,92  7041 l 737,65  \ 7042 \ 818,78 No L 41 /30 Official Journal of the European Communities 13 . 2 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN-code Table  100 ke  Additional code Notes 7043 I 7044 \ 7045 l 7046 \ 7047 \ 7048 \ 7049 \ 7050 \ 7051 \ 7052 I 7053 I 7055 \ 7056 \ 7057 \ 7060 \ 7061 \ 7062 \ 7063 \ 7064 \ 7065 \ 7066 \ 7067 \ 7068 I 7069 \ 7070 \ 7071 \ 7072 \ 7073 \ 7075 7076 7077 II 7080 II 7081 7082 7083 7084 II 7085 Il 7086 Il 7.087 II 7088 II 7090 II 7091 II 7092 II 7095 II 7096 \ 896,05 1 004,24 687,50 780,23 861,36 938,63 1 046,82 735,86 828,59 909,72 986,99 788,12 880,85 961,98 1 151,64 1 244,37 1 325,50 1 402,77 1 510,96 1 194,22 1 286,95 1 368,08 1 445,35 1 553,54 1 242,58 1 335,31 1 416,44 1 493,71 1 294,84 1 387,57 1 468,70 2 241,85 2 334,58 2 415,71 2 492,98 2 601,17 2 284,43 2 377,16 2 458,29 2 535,56 2 332,79 2 425,52 2 506,65 2 385,05 2 477,78 13 . 2 . 89 Official Journal of the European Communities No L 41 /31 Positive Negative CN-code Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs DrDM F1 Pta Dkr Lt FF £ Irl Esc 100 kg - 471,01 535,21 643,40 7100 7101 7102 7103 7104 7105 7106 » 7107 7108 7109 7110 7111 7112 7113 7115 7116 &gt; 117 7120 7121 7122 7123 7124 7125 7126 7X27 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O C) (') O 0) (') o C) (') o C) C) C) C) o o o o o o o (') (') o o 0 (') (') o 0 o O (l) O C) (') O (l) (') o 0 C) ( ¢) 500,52 577,79 685,98 467.75 548.88 626.15 520,01 601,14 714,03 806.76 887.89 965.16 1 073,35 756,61 849,34 930,47 1 007,74 1 115,93 804,97 No L 41 /32 Official Journal of the European Communities 13.2.89 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark ­ Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir EscDM Fl Pta  100 kg  897,70 978,83 1 056,10 857,23 949,96 1 031,09 1 220,75 1 313,48 1 394,61 1 471,88 1 580,07 1 263,33 1 356,06 1 437,19 1 514,46 1 622,65 1 311,69 1 404,42 1 485,55 1 562,82 1 363,95 1 456,68 1 537,81 2 310,96 2 403,69 2 484,82 2 562,09 2 353,54 2 446,27 2 527,40 2 604,67 2 401,90 2 494,63 2 575,76 2 454,16 2 546,89 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 C) C) C) C) C) (') (') C) (') C) C) C) (') (') (') C) o C) n (') n o (') o o n o C) (') o n o C) C) n n o n o o o o o n o 507,32 584,59 692,78 468,77 549,90 627,17 13 . 2 . 89 Official Journal of the European Communities ; i ; ! No L 41 /33 Negative United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc £ 100 kg  Positive GN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 7209 / i \ 735,36  \ 7210 o   7211 o 517,13  \ 7212 / i\ 598,26  7213 C) 675,53  7215 C) 476,66  7216 (') 569,39  I 7217 0 I 650,52  7220 528,90  7221 n 621,63  7260 0 1 439,03  7261 0) 1 531,76  7262 0) 1 612,89  7263 o 1 690,16  7264 (0 \ 1 798,35  \ 7265 o 1 481,61  7266 0 1 574,34  7267 (') 1 655,47  \ 7268 o 1 732,74  \ 7269 C) 1 840,93  7270 C) 1 529,97  \ 7271 O 1 622,70  \ 7272 O 1 703,83  7273 / 1\ 1 781,10  7275 0 1 582,23  \ 7276 0 1 674,96  7280 (') 1 634,47  7300 C) l . 533,54  \ 7301 C) 626,27  7302 (') L 707,40  \ 7303 0 784,67  \ 7304 o 892,86  7305 C) 576,12  7306 0 668,85  \ 7307 o 749,98  l 7308 C) 827,25  7309 o 935,44  \ 7310 n 624,48  7311 n 717,21  \ 7312 C) / 798,34  \ 7313 C) 875,61  l 7315 n 676,74  7316 o 769,47  7317 C) 850,60  7320 o 728,98 No L 41 /34 Official Journal of the European Communities 13 . 2 . 89 Negative United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc 100 kg ¢ \ Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta 7321 0 821,71  7360 C) 1 454,85  . 7361 O 1 547,58  7362 C) 1 628,71  7363 (') 1 705,98  7364 (') 1 814,17  7365 (') 1 497,43  7366 0 1 590,16  7367 (') 1 671,29  7368 0 1 748,56  7369 0 1 856,75  7370 (') 1 545,79  7371 0 1 638,52  7372 (') 1 719,65  I 7373 o 1 796,92  7375 0 1 598,05  7376 o 1 690,78  7380 (') 1 650,29  7400 o 716,94  7401 (') 809,67  7402 C) L 890,80  7403 0 968,07  7404 (') 1 076,26  7405 0 759,52  Il 7406 0 852,25  || 7407 (') 933,38  Il 7408 0 1 010,65  7409 (') . 1 118,84  7410 o 807,88  7411 O - 900,61  7412 o \ 981,74  II 7413 (') 1 059,01  || 7415 0 860,14  II 7416 C) I 952,87  II 7417 (') 1 034,00  7420 o 912,38  II 7421 0 1 005,11  II 7460 o 1 469,34  7461 (') 1 562,07  ll 7462 (') 1 643,20  II 7463 (') 1 720,47  7464 0 1 828,66  7465 C) 1 511,92  II 7466 o 1 604,65  II 7467 (') 1 685,78 13 . 2 . 89 Official Journal of the European Communities No L 41 /35 Positive Negative Germany Nether ­ lands Spain PortugalCN-code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 C) C) o 0) o o (') C) o o o C) 0 (l) 0 o o (l) o o 0) o o C) o (') (l ) o C) 0) (') O (') o C) C) n C) 0) ( ¢) C) 0 1 763,05 1 560,28 1 653,01 1 734,14 1 612,54 1 705,27 1 050,41 1 143,14 1 224,27 1 301,54 1 409,73 1 092,99 1 185,72 1 266,85 1 344,12 1 452,31 1 141,35 1 234,08 1 315,21 1 392,48 1 193,61 1 286,34 1 367,47 1 245,85 1 338,58 1 495,71 1 588,44 1 669,57 1 746,84 1 855,03 1 538,29 1 631,02 1 712,15 1 789,42 1 586,65 1 679,38 1 760,51 1 638,91 1 731,64 1 442,67 1 535,40 1 616,53 1 693,80 1 801,99 1 485,25 No L 41 /36 Official Journal of the European Communities 13 . 2 . 89 Negative Denmark Italy France Greece Ireland PortugalUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lt FF Dr £Ir Esc ioo kg - Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta 7606 (') 1 577,98  II 7607 (') 1 659,11  II 7608 (') \ 1 736,38  ll 7609 (') 1 844,57  II 7610 0 1 533,61  II 7611 o 1 626,34  Il 7612 (') 1 707,47  || 7613 0 1 784,74  II 7615 0 1 585,87  II 7616 o I 1 678,60  II 7617 C) 1 759,73  II 7620 (') 1 638,11  II 7621 o 1 730,84  I 7700 (') 1 535,07  Il 7701 0 1 627,80  ll 7702 o 1 708,93  || 7703 C) 1 786,20  Il 7704 o 1 894,39  Il 7705 C) 1 577,65  || 7706 (') 1 670,38  II 7707 0 1 751,51  7708 (') 1 828,78  7710 0 1 626,01  \ 7711 C) 1 718,74  I 7712 0 1 799,87  7715 (') 1 678,27  7716 n 1 771,00  7720 o 1 451,33  l 7721 o 1 544,06  7722 C) 1 625,19  I 7723 n 1 702,46  7725 C) 1 493,91  7726 0) 1 586,64  7727 0 1 667,77  7728 C) 1 745,04  \ 7730 1 542,27  I 7731 n 1 635,00  7732 C) 1 716,13  7735 0 1 594,53  7736 0 1 687,26  7740 (') 1 866,00  7741 C) 1 958,73  7742 C) 2 039,86  7745 (') 1 908,58  7746 C) 2 001,31 13 . 2 . 89 Official Journal of the European Communities No L 41 /37 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 2 082,44 1 956,94 2 049,67 2 280,67 2 373,40 2 454,53 2 323,25 2 415,98 2 371,61 2 464,34 2 695,33 2 788,06 2 737,91 2 830,64 (') (') O (') O o o 0) (') o C) o (') O 5 067 . 5 175 5 381 5 401 5 607 5 112 5 318 5 498 5 338 5 544 5 724 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 3 193,88 3 286,61 3 367,74 3 236,46 3 329,19 3 410,32 503,14 3 284,82 3 377,55 840,36 933,09 1 347,08 1 439,81 5 594 5 800 5 245 5 451 5 631 5 471 5 677 5 857 (') (') 0) (!) O o (') o n o n o o o o 3 262,99 3 355,72 3 436,85 3 305,57 3 398,30 3 479,43 479,52 572,25 3 353,93 3 446,66 909,47 1 002,20 1 416,19 5 727 5 933 No L 41 /38 Official Journal of the European Communities 13 . 2 . 89 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I ll  100 kg   7961 (') II 1 508,92  Amounts to be deducted 51 xx \ 37,15 67  52xx \ 78,54 141  53xx \ 125,66 226  54xx \ 168,86 303  55xx \ 247,40 444  56xx \ 367,62 660  570x \ 563,37 1 012  571x \ 563,37 1 012  572x \ 780,25 1 402  573x \ 780,25 1 402   574x \ . 1 003,18 1 802  575x \ 1 003,18 1 802  576x \ 1 226,11 2 203  577x \ 1 226,11 2 203  578x I 1 449,04 2 60}  59xx I 37,15 67 Amounts to be deducted 61xx 32,15 56  62xx l 67,95 119  63xx l 108,72 191  64xx \ 146,10 256  65xx \ 214,05 376  66xx \ 318,07 558  67Ox I 487,43 856  671x I 487,43 856  672x I 675,08 1 185  673x \ 675,08 1 185  674x I 867,96 1 524  675x I 867,96 1 524  676x 1 060,85 1 862  677x I 1 060,85 1 862  678x I 1 253,73 2 201  69xx I 32,15 56 13 . 2 . 89 Official Journal of the European Communities No L 41 /39 ( l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (in OJ No L 364 of 30 . 12 . 1988 , p. 48) without prejudice to any later modifica ­ tion of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch , its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter, basis , 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose , together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum ofthe amounts of these two sugars, multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins ¢ Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 41 /40 Official Journal of the European Communities 13 . 2 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,035 1,010 1,313 1,020 0,949  Milk and milk products '   1,020   1,010 1,020 1,313 1,020 0,949  Pigmeat _  '       1,163    Sugar &lt;   1,036   1,010 1,020 1,154 1,021 ' 0,958   Cereals   1,036   1,021 1,020 1,154 1,021 0,958  Eggs and poultry and albumins        1,236  0,984  Wine  l \ l   1,1 19 0,990  Processed products (Regulation I I I I \ \ II\ I (EEC) No 3033/80): I \ l l \ Il II  to be applied to charges   1,020   1,010 1,020 1,313 1,020 0,949   to be applied to refunds : I \ I \ III \ I  cereals   1,036   1,021 1,020 1,154 1,021 0,958  milk   1,020   1,010 1,020 1,313 1,020 0,949  sugar   1,036 ^   1,010 1,020 1,154 1,021 0,958  Jams and marmalades I \ I I (Regulation (EEC) No 426/86)        1,154     Olive oil sector        1,069    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 \ . 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,85057 68,0846 55,2545 Dkr 0 527177 12,5914 10,2187 DM 0,138206 3,30100 2,67895 FF 0,463525 11,0711 8,98483 F1 0,155723 3,71937 3,01849 £ Irl 0,0515898 1,23220  £ 0,0418680  0,811556 Lit  2 388,46 1 938,37 Dr 11,3716 271,606 220,423 Esc 11,3168 270,297 219,361 Pta 8,58944 205,155 166,495 13 . 2 . 89 Official Journal of the European Communities No L 41 /41 ANNEX IV Adjustments to be made pursuant to Article 7 ( l).bf Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 13 February 1989 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Belgium/Luxem ­ bourg Beef and veal 0 27 February 1989 Denmark Beef and veal 0 27 February 1989 Italy Beef and veal 0,292621 27 February 1989 France Beef and veal 0 27 February 1989 Ireland Beef and veal 0 27 February 1989